El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra una orden aprobatoria de un memorándum de costas y honorarios de abogado. La transcripción la forman los siguientes docu-mentos : el memorándum, el escrito de impugnación, la reso-lución de la corte y el escrito de apelación. Luego, á ins-tancias de la parte apelada, fué adicionada con copia certi-ficada de la moción de la parte demandada y apelada, notifi-cada a la parte demandante y apelante, pidiendo la aprobación del memorándum.
En su alegato los apelantes sostienen que no debió ha-berse aprobado el memorándum:
Io. Porque el juramento que aparece al pie del mismo no se ajusta a la Ley, “puesto que, si bien después de la firma de uno de los abogados de la demandada o sea del Sr. Savage, aparece la de ‘Hugh R. Francis,’ el otro abogado de la de-mandada, no se expresa el carácter con que estampó esa firma, pues si bien hay un sello de rentas internas y en él estampado otro en tinta sólo se ve este nombre ‘Hugh R. Francis,’ y en el juramento no se da fe de conocer a la persona que tal jura-mento prestaba,” y
2.°. porque los honorarios cobrados son excesivos.
*305En su escrito de impugnación presentado en la corte de distrito, el apelante sólo mostró sn inconformidad con la can-tidad cobrada en concepto de honorarios por estimarla exce-siva. Nada dijo con respecto a los defectos qne a sn juicio contiene el juramento. Tales defectos se han alegado por vez primera ante este Tribunal Supremo, y siendo ello así y no tratándose de errores fundamentales que anulen por completo el memorándum, debe estimarse que la parte deman-dante y. apelante prescindió de ellos, encontrándose impedida de alegarlos ahora en esta apelación y ante este Tribunal Supremo.
“Errores que no han sido- planteados en las alegaciones escritas ni alegados en el tribunal inferior, no pueden ser alegados por primera vez en grado de apelación.” Torres v. Lothrop, 16 D. P. R., 180; Torres v. Lothrop, 231 U. S., 171
“La objeción de que un affidavit no demuestra que la persona ante quien se juró estaba autorizada para tomar dicha declaración, no se considerará por primera vez en la ape-lación.” Snell v. Echerson, 8 Iowa, 284; 2 Cyc., 31, cita final de la nota 73.
“No habiendo la parte contraria hecho objeción a la falta de o insuficiencia del sello de un notario en una certificación de protesta, la corte se negó a considerar esta objeción en la apelación bajo la teoría de que tal objeción había sido re-nunciada.” Donegan v. Wood, 49 Ala., 242; 20 Am. Rep., 275; 29 Cyc., 1097, cita final de la nota 75.
Habiendo objetado la parte condenada en.costas, en el acto de la vista en el tribunal sentenciador, que en el jura-mento del memorándum el funcionario que lo autorizaba no daba fe de conocer a la persona que lo prestaba, la corte concedió permiso para enmendar el juramento. Apelado el caso para ante este Tribunal Supremo, se resolvió que la corte de distrito estaba autorizada para permitir la enmienda. Belaval v. Fajardo Sugar Growers’ Association, 18 D. P. R., 461.
*306La afirmación que se Race por la parte apelante en su primer señalamiento de error de que Hugh E. Francis era “el otro abogado de la parte demandada,” no está sostenida por el récord. Del récord consta que el abogado de la parte demandada en la corte inferior lo fué J. E. Savage, y todo parece indicar que Hugh E. Francis sólo intervino en la corte inferior en su carácter de notario público para tomar el juramento que figura al pie del memorándum.
Examinemos el segundo error. Tal vez tenga razón la parte apelante; quizás sea en verdad excesiva la cantidad asignada como honorarios de abogado, pero la transcripción elevada a este Tribunal Supremo por dicha parte apelante es tan deficiente, que no tenemos base para resolver el caso de acuerdo con las circunstancias que hayan podido concurrir en el mismo. Notificado el memorándum a la parte deman-dante y apelante, ésta se limitó a impugnarlo, como hemos dicho, por excesivo, alegando que el único trabajo que había realizado el abogado de la parte demandada era el de pre-sentar unas excepciones previas y asistir a la vista de las mismas; alegando además que la vista se celebró sin difi-cultad alguna por haber dejado de comparecer la parte de-mandante, y que las excepciones se declararon con lugar y se dictó sentencia favorable a la parte demandada.
Señalado día para la vista de la impugnación del memo-rándum, la parte demandante y apelante faltó en compare-cer. La corte concedió los honorarios especificados en el me-morándum y la parte condenada al pago de los mismos apeló para ante este tribunal, archivando la transcripción que hemos descrito anteriormente. Por la transcripción nada se puede concluir con respecto a la clase de demanda pre-sentada, a la cuantía envuelta en el litigio, al número e impor-tancia de las cuestiones suscitadas, al estudio que fuera nece-sario hacer para formular las excepciones, a las compare-cencias de la parte demandada, al tiempo empleado por su abogado en la gestión del asunto, etc., etc.
*307Esta Corte Suprema, en el caso de Torres v. Irizarry, 19 D. P. R., 361, estableció la siguiente doctrina:
“Las cuestiones sobre costas, desembolsos y honor arios de abo-gados, están reguladas por el estatuto especial sobre la materia, y para resolverlas deben servir de guía sus disposiciones especiales y nó las generales del Código de Enjuiciamiento Civil, fuera de las que deban aplicarse como supletorias.
“La ley de costas de marzo 12, 1908, no exige por modo impera-tivo que la parte con derecho al cobro de costas, desembolsos y hono-rarios de abogados, esté siempre en el deber de ofrecer y practicar prueba sobre todas y cada una de las partidas del memorándum cuando hubiere impugnación.
“Un memorándum jurado de costas tiene la presunción de que se ajusta a la verdad de los hechos y esta corte no irá contra la aprecia-ción del tribunal inferior al aprobar un memorándum de costas, a menos que se demuestre que dicha apreciación fué errónea. ’ ’
Habiendo en consideración las resultancias del récord ■ y haciendo aplicación de la anterior doctrina, debe declararse sin lugar el recurso y confirmarse la resolución apelada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.